Exhibit 10.1

LOAN AGREEMENT

Wachovia Bank, National Association

177 Meeting Street, Suite 450

Charleston, South Carolina 29401

(Hereinafter referred to as the “Bank”)

Force Protection, Inc.

9801 Highway 78

Ladson, South Carolina 29456

Force Protection Industries, Inc.

9801 Highway 78

Ladson, South Carolina 29456

Force Protection Technologies, Inc.

9801 Highway 78

Ladson, South Carolina 29456

(Individually and collectively, “Borrower”)

This Loan Agreement (“Agreement”) is entered into July 20, 2007, by and between
Bank and Borrower.

This Agreement applies to the loan or loans (individually and collectively, the
“Loan”) evidenced by one or more promissory notes dated July 20, 2007 or other
notes subject hereto, as modified from time to time (whether one or more, the
“Note”) and all Loan Documents.  The terms “Loan Documents” and “Obligations,”
as used in this Agreement, are defined in the Note.

Relying upon the covenants, agreements, representations and warranties contained
in this Agreement, Bank is willing to extend credit to Borrower upon the terms
and subject to the conditions set forth herein, and Bank and Borrower agree as
follows:

REPRESENTATIONS.  Borrower represents that from the date of this Agreement and
until final payment in full of the Obligations:  Accurate Information.  All
information now and hereafter furnished to Bank is and will be true, correct and
complete in all material respects.  Any such information relating to Borrower’s
financial condition will accurately reflect Borrower’s financial condition as of
the date(s) thereof, (including all contingent liabilities of every type), and
Borrower further represents that its financial condition has not changed
materially or adversely since the date(s) of such documents.  Authorization;
Non-Contravention.  The execution, delivery and performance by Borrower and any
guarantor, as applicable, of this Agreement and other Loan Documents to which it
is a party are within its power, have been duly authorized as may be required
and, if necessary, by making appropriate filings with any governmental agency or
unit and are the legal, binding, valid and enforceable obligations of Borrower
and any guarantors; and do not (i) contravene, or constitute (with or without
the giving of notice or lapse of time or both) a violation of any provision of
applicable law, a violation of the organizational documents of Borrower or any
guarantor, or a material default under any agreement, judgment, injunction,
order, decree or other instrument binding upon or affecting Borrower or any
guarantor, (ii) result in the creation or imposition of any lien (other than the
lien(s) created by the Loan Documents) on any of Borrower’s or any guarantor’s
assets, or (iii) give cause for the acceleration of any obligations of Borrower
or any guarantor to any other creditor.  Asset Ownership.  Borrower has good and
marketable title to all of the properties and assets reflected on the balance
sheets and financial statements supplied Bank by Borrower, and all such
properties and assets are free and clear of mortgages, security deeds, pledges,
liens, charges, and all other encumbrances, except as otherwise disclosed to
Bank by Borrower in writing and approved by Bank (“Permitted Liens”).  To
Borrower’s knowledge, no default has occurred under any Permitted Liens and no
claims or interests adverse to Borrower’s present rights in its properties and
assets have arisen.  Discharge of Liens and Taxes.  Borrower has duly filed,
paid and/or discharged all taxes or other claims that may become a lien on any
of its property or assets, except to the extent that


--------------------------------------------------------------------------------


such items are being appropriately contested in good faith and an adequate
reserve for the payment thereof is being maintained.  Sufficiency of Capital. 
Borrower is not, and after consummation of this Agreement and after giving
effect to all indebtedness incurred and liens created by Borrower in connection
with the Note and any other Loan Documents, will not be, insolvent within the
meaning of 11 U.S.C. § 101, as in effect from time to time.  Compliance with
Laws.  Borrower and any subsidiary and affiliate of Borrower and any guarantor
are in compliance in all material respects with all federal, state and local
laws, rules and regulations applicable to its properties, operations, business,
and finances, including, without limitation, any federal or state laws relating
to liquor (including 18 U.S.C. § 3617, et seq.) or narcotics (including 21
U.S.C. § 801, et seq.) and/or any commercial crimes; all applicable federal,
state and local laws and regulations intended to protect the environment; and
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), if
applicable. None of Borrower, or any subsidiary or affiliate of Borrower or any
guarantor is a Sanctioned Person or has any of its assets in a Sanctioned
Country or does business in or with, or derives any of its operating income from
investments in or transactions with, Sanctioned Persons or Sanctioned Countries
in violation of economic sanctions administered by OFAC.  The proceeds from the
Loan will not be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Country. “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control. “Sanctioned Country” means a country subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.  “Sanctioned Person” means (i) a person named on
the list of Specially Designated Nationals or Blocked Persons maintained by OFAC
available at http://www.treas.gov/offices/enforcement/ofac/sdn/, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country to the extent subject to a
sanctions program administered by OFAC.  Organization and Authority.  Each
corporation, partnership or limited liability company Borrower and/or guarantor,
as applicable, is duly created, validly existing and in good standing under the
laws of the state of its organization, and has all powers, governmental
licenses, authorizations, consents and approvals required to operate its
business as now conducted.  Each corporation, partnership or limited liability
company Borrower and/or guarantor, as applicable, is duly qualified, licensed
and in good standing in each jurisdiction where qualification or licensing is
required by the nature of its business or the character and location of its
property, business or customers, and in which the failure to so qualify or be
licensed, as the case may be, in the aggregate, could have a material adverse
effect on the business, financial position, results of operations, properties or
prospects of Borrower or any such guarantor.  No Litigation.  There are no
pending material suits, claims or demands against Borrower or any guarantor that
have not been disclosed to Bank by Borrower in writing, and approved by Bank. 
To the best of Borrower’s knowledge, there are no threatened material suits,
claims or demands against Borrower or any guarantor that have not been disclosed
to Bank by Borrower in writing, and approved by Bank.     ERISA.  Each employee
pension benefit plan, as defined in ERISA, maintained by Borrower meets, as of
the date hereof, the minimum funding standards of ERISA and all applicable
regulations thereto and requirements thereof, and of the Internal Revenue Code
of 1986, as amended.  No “Prohibited Transaction” or “Reportable Event” (as both
terms are defined by ERISA) has occurred with respect to any such plan.
Indemnity. Borrower will indemnify Bank and its affiliates from and against any
losses, liabilities, claims, damages, penalties or fines imposed upon, asserted
or assessed against or incurred by Bank arising out of the inaccuracy or breach
of any of the representations contained in this Agreement or any other Loan
Documents.

AFFIRMATIVE COVENANTS.  Borrower agrees that from the date hereof and until
final payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will:  Access to Books and Records.  Allow Bank, or its
agents, during normal business hours, access to the books, records and such
other documents of Borrower as Bank shall reasonably require, and allow Bank, at
Borrower’s expense, to inspect, audit and examine the same and to make extracts
therefrom and to make copies thereof.  Business Continuity.  Conduct its
business in substantially the same manner and locations as such business is now
and has previously been conducted.  Compliance with Other Agreements.  Comply
with all terms and conditions contained in this Agreement, and any other Loan
Documents, and swap agreements, if applicable, as defined in 11 U.S.C. § 101, as
in effect from time to time.  Estoppel Certificate.  Furnish, within 15 days
after request by Bank, a written statement duly acknowledged of the

2


--------------------------------------------------------------------------------


amount due under the Loan and whether offsets or defenses exist against the
Obligations.  Insurance.  Maintain adequate insurance coverage with respect to
its properties and business against loss or damage of the kinds and in the
amounts customarily insured against by companies of established reputation
engaged in the same or similar businesses including, without limitation,
commercial general liability insurance, workers compensation insurance, and
business interruption insurance; all acquired in such amounts and from such
companies as Bank may reasonably require.  Maintain Properties.  Maintain,
preserve and keep its property in good repair, working order and condition
(normal wear and tear expected), making all replacements, additions and
improvements thereto necessary for the proper conduct of its business, unless
prohibited by the Loan Documents.  Notice of Default and Other Notices.  (a)
Notice of Default.  Furnish to Bank immediately upon becoming aware of the
existence of any condition or event which constitutes a Default (as defined in
the Loan Documents) or any event which, upon the giving of notice or lapse of
time or both, may become a Default, written notice specifying the nature and
period of existence thereof and the action which Borrower is taking or proposes
to take with respect thereto.  (b)  Other Notices.  Promptly notify Bank in
writing of (i) any material adverse change in its financial condition or its
business; (ii) any default under any material agreement, contract or other
instrument to which it is a party or by which any of its properties are bound,
or any acceleration of the maturity of any indebtedness owing by Borrower; (iii)
any material adverse claim against or affecting Borrower or any part of its
properties; (iv) the commencement of, and any material determination in, any
litigation with any third party or any proceeding before any governmental agency
or unit affecting Borrower; and (v) at least 30 days prior thereto, any change
in Borrower’s name or address as shown above, and/or any change in Borrower’s
structure.  Other Financial Information.  Deliver promptly such other
information regarding the operation, business affairs, and financial condition
of Borrower which Bank may reasonably request.  Payment of Debts.  Pay and
discharge when due, and before subject to penalty or further charge, and
otherwise satisfy before maturity or delinquency, all obligations, debts, taxes,
and liabilities of whatever nature or amount, except those which Borrower in
good faith disputes.  Reports and Proxies.  Deliver to Bank, promptly, a copy of
all financial statements, reports, notices, and proxy statements, sent by
Borrower to stockholders, and all regular or periodic reports required to be
filed by Borrower with any governmental agency or authority.

NEGATIVE COVENANTS.  Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will not:   Change in Fiscal Year.  Change its fiscal year. 
Encumbrances.  Create, assume, or permit to exist any mortgage, security deed,
deed of trust, pledge, lien, charge or other encumbrance on any of its assets,
whether now owned or hereafter acquired, other than: (i) security interests
required by the Loan Documents; (ii) liens for taxes contested in good faith; or
(iii) Permitted Liens.  Investments.  Purchase any stock, securities, or
evidence of indebtedness of any other person or entity except investments in
direct obligations of the United States Government and certificates of deposit
of United States commercial banks having a tier 1 capital ratio of not less than
6% and then in an amount not exceeding 10% of the issuing bank’s unimpaired
capital and surplus.  Default on Other Contracts or Obligations.  Default on any
material contract with or obligation when due to a third party or default in the
performance of any material obligation to a third party incurred for money
borrowed.  Government Intervention.  Permit the assertion or making of any
seizure, vesting or intervention by or under authority of any governmental
entity, as a result of which the management of Borrower or any guarantor is
displaced of its authority in the conduct of its respective business or such
business is curtailed or materially impaired.  Judgment Entered.  Permit the
entry of any material monetary judgment or the assessment against, the filing of
any tax lien against, or the issuance of any writ of garnishment or attachment
against any material property of or debts due.  Prepayment of Other Debt. 
Retire any long-term debt entered into prior to the date of this Agreement at a
date in advance of its legal obligation to do so.  Retire or Repurchase Capital
Stock.  Retire or otherwise acquire any of its capital stock.

FINANCIAL COVENANTS.  Borrower agrees to the following provisions from the date
hereof until final payment in full of the Obligations, unless Bank shall
otherwise consent in writing, using the financial information for Borrower, its
subsidiaries, affiliates and its holding or parent company, as applicable:
Deposit Relationship.  Borrower shall maintain a demand deposit account at
Wachovia for loan advances and payments.  Borrower hereby commits to use Bank
for all its depository and treasury services to be implemented post closing only
if Borrower enters into long term financing with Bank.

3


--------------------------------------------------------------------------------


CONDITIONS PRECEDENT.  The obligations of Bank to make the loan and any advances
pursuant to this Agreement are subject to the following conditions precedent: 
Additional Documents or Other Information.  Receipt by Bank of such additional
supporting documents or other information as Bank or its counsel may reasonably
request.

[SIGNATURE PAGE ATTACHED]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower and Bank, on the day and year first written above,
have caused this Agreement to be duly executed under seal.

Force Protection, Inc.

 

 

 

 

 

By:

/s/ Michael S. Durski

(SEAL)

 

 

 

Name: Michael S. Durski, Title: Chief Financial Officer and Treasurer

 

 

 

Force Protection Industries, Inc.

 

 

 

 

 

By:

/s/ Michael S. Durski

(SEAL)

 

 

 

Name: Michael S. Durski, Title: Chief Financial Officer and Treasurer

 

 

 

Force Protection Technologies, Inc.

 

 

 

 

 

By:

/s/ Michael S. Durski

(SEAL)

 

 

 

Name: Michael S. Durski, Title: Chief Financial Officer and Treasurer

 

 

 

Wachovia Bank, National Association

 

 

 

 

 

By:

/s/ Guy M. Meares

(SEAL)

 

 

Guy M. Meares, III, Senior Vice President

 

 

5


--------------------------------------------------------------------------------